                Case 2:20-mj-00123-DJA Document 16 Filed 03/23/20 Page 1 of 6



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   TRAVIS LEVERETT
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   (702) 388-6522
     Travis.Leverett@usdoj.gov
 6
     Attorneys for the United States of America
 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA

 9
      UNITED STATES OF AMERICA,                        Case No. 2:20-mj-00123-DJA
10
                                      Plaintiff,       Stipulation to Continue Preliminary
11                                                     Hearing Date (Second Request)
                           vs.
12
      MATTHEW SMITH,
13
                                     Defendant.
14

15
                 IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
16
     Trutanich, United States Attorney, Travis Leverett, Assistant United States Attorney,
17
     counsel for the United States of America and Erin Gettel, counsel for defendant Matthew
18
     Smith:
19
                 THAT THE PRELIMINARY HEARING CURRENTLY SCHEDULED FOR
20
     March 30, 2020, at 4:00 p.m. before U.S. Magistrate Judge Albregts be vacated and set to a
21
     time convenient for the Court, but no earlier than the afternoon of April 20, 2020.
22
                 This stipulation is entered into for the following reasons:
23
        1. On March 19, 2020, the Chief Judge of the U.S. District Court for the District of
24
              Nevada issued Temporary General Order 2020-04 (collectively with General Order
             Case 2:20-mj-00123-DJA Document 16 Filed 03/23/20 Page 2 of 6



 1         2020-03, “the General Orders”), which noted that “the COVID-19 pandemic has

 2         continued to spread,” resulting in the need for “more aggressive social-distancing

 3         measures.” The Court noted further that, “[o]n March 17, 2020, the Governor of the

 4         State of Nevada ordered the closure of many business establishments and strongly

 5         encouraged all citizens to stay home.” Accordingly, the Court ordered the temporary

 6         closure of the Clerk’s office, and implemented other changes, including “striving to

 7         eliminate in-person court appearances.” In the event any hearing must go forward,

 8         the Court will conduct the hearing via video or teleconference. The Court will vacate

 9         or amend GO 2020-04 no later than April 30, 2020.

10     2. The government is seeking to obtain and review additional discovery before

11         presenting this case to the grand jury.

12     3. Defense counsel and counsel for the government agree to the continuance.

13     4. The defendant is in custody and agrees to the continuance

14     5. Denial of this request for continuance could result in a miscarriage of justice.

15     6. The additional time requested by this Stipulation is excludable in computing the time

16         from the filing of the criminal complaint through which the government must assert

17         an criminal Information or seek an Indictment by the Grand Jury pursuant to the

18         Speedy Trial Act, Title 18, United States Code Section 3161(h)(7)(A), when

19         considering the factors under Title 18, United States Code, Sections 3161(h)(7)(B)

20         and 3161(h)(7)(B)(iv).

21   ///

22   ///

23   ///

24   ///
                                               2
          Case 2:20-mj-00123-DJA Document 16 Filed 03/23/20 Page 3 of 6



 1   7. This is the second request for a continuance.

 2    Dated this 23 day of March 2020.

 3
                                                        Respectfully Submitted,
 4
                                                        NICHOLAS A. TRUTANICH
                                                        United States Attorney
 5

 6
                                                        /s/Travis Leverett__________
 7
                                                        TRAVIS LEVERETT
                                                        Assistant United States Attorney
 8

 9

10                                                      /s/ Erin Gettel_____________
                                                        ERIN GETTEL,
11                                                      Assistant Federal Public defender
                                                        Counsel for Matthew Smith
12

13

14

15

16

17

18

19

20

21

22

23

24
                                           3
              Case 2:20-mj-00123-DJA Document 16 Filed 03/23/20 Page 4 of 6



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   TRAVIS LEVERETT
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   (702) 388-6522
     Travis.Leverett@usdoj.gov
 6
     Attorneys for the United States of America
 7
                                UNITED STATES DISTRICT COURT
 8                                   DISTRICT OF NEVADA

 9
      UNITED STATES OF AMERICA,                     Case No. 2:20-mj-00123-DJA
10
                         Plaintiff,                 Stipulation to Continue Preliminary
11                                                  Hearing Date (Second Request)
                          vs.
12
      MATTHEW SMITH,
13
                         Defendant.
14

15                                        FINDINGS OF FACT
16          Based on the pending Stipulation of counsel, and good cause appearing therefore, the
17   Court finds that:
18          1. On March 19, 2020, the Chief Judge of the U.S. District Court for the District of
19             Nevada issued Temporary General Order 2020-04 (collectively with General
20             Order 2020-03, “the General Orders”), which noted that “the COVID-19
21             pandemic has continued to spread,” resulting in the need for “more aggressive
22             social-distancing measures.” The Court noted further that, “[o]n March 17, 2020,
23             the Governor of the State of Nevada ordered the closure of many business
24             establishments and strongly encouraged all citizens to stay home.” Accordingly,
                                             4
                 Case 2:20-mj-00123-DJA Document 16 Filed 03/23/20 Page 5 of 6



 1                the Court ordered the temporary closure of the Clerk’s office, and implemented

 2                other changes, including “striving to eliminate in-person court appearances.” In

 3                the event any hearing must go forward, the Court will conduct the hearing via

 4                video or teleconference. The Court will vacate or amend GO 2020-04 no later than

 5                April 30, 2020.

 6          2. The period within which the government may assert an Information or seek an

 7                Indictment through the Grand Jury against the defendant is hereby extended from

 8                the date of the filing of the complaint up through and including April 20, 2020.

 9          3. The government is seeking to obtain and review additional discovery before

10                presenting this case to the grand jury.

11          4. Both counsel for the defendants and counsel for the government agree to the

12                continuance.

13          5. The defendant is in custody and agrees to the continuance.

14          6. The additional time requested by this Stipulation is excludable in computing the

15   time within which the trial herein must commence pursuant to the Speedy Trial Act, Title

16   18, United States Code Section 3161(h)(7)(A), when considering the factors under Title 18,

17   United States Code, Sections 3161(h)(7)(B) and 3161(h)(7)(B)(iv).

18          7.       This is the second request to continue the preliminary hearing.

19          For all of the above-stated reasons, the ends of justice would best be served by a

20   continuance of the preliminary hearing.

21

22

23

24
                                                  5
             Case 2:20-mj-00123-DJA Document 16 Filed 03/23/20 Page 6 of 6



 1                                         ORDER

 2         IT IS ORDERED that the preliminary hearing currently scheduled for March 30,
                                                        June 4, 2020
 3   2020, at 4:00 p.m. be vacated and continued to ____________________, at the hour of

 4   4:00 p.m.
     ______________.m.

 5      DATED this 25th
          DATED          day day
                   this ____ of March, 2020.
                                 of March 2020.

 6

 7                                         ________________________________
                                       _______________________________________
                                           UNITED STATES MAGISTRATE JUDGE
 8                                     Daniel J. Albregts
                                       United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                           6
